Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered November 29, 2010, convicting him of criminal sexual act in the first degree (two counts), burglary in the second degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed. .
The defendant’s contention that he was deprived of a fair trial by improper remarks made by the prosecutor during summation is unpreserved for appellate review (see People v Santos, 105 AD3d 1064, 1065 [2013]). In any event, the challenged remarks were fair comment on the evidence and the reasonable inferences to be drawn therefrom or responsive to defense counsel’s summation (see People v Bryant, 39 AD3d 768, 769 [2007]; People v Siriani, 27 AD3d 670 [2006]).
Defense counsel’s failure to object to certain of the prosecutor’s challenged remarks during summation did not deprive the defendant of the effective assistance of counsel under the New York Constitution (see People v Floyd, 97 AD3d 837, 838 [2012]; People v Anderson, 24 AD3d 460 [2005]), or under the United States Constitution (see Strickland v Washington, 466 US 668 [1984]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Rivera, J.E, Hall, Roman and Miller, JJ., concur.